DATE 12/21/2017
                                                                                                              FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                               HOUSTON, TEXAS
                                                                                                      12/21/2017 11:31:18 AM
TO:         14TH COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: SHEMEKA LEE
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-22591

VOLUME                       PAGE                       OR          IMAGE # 76866436

DUE 1/30/2018                                         ATTORNEY 24088251

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                             10/2/2017

MOTION FOR NEW TRIAL DATE FILED 10/10/2017

REQUEST TRANSCRIPT DATE FILED                                        12/18/2017

NOTICE OF APPEAL DATE FILED                                         12/18/2017

NUMBER OF DAYS: ( CLERKS RECORD ) 120 DAYS
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO
CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/ SHEMEKA LEE
                                                                            SHEMEKA LEE, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
INT6510 - Harris County (JWEB) Justice Applications                                                                               Page 1 of 1



    (11) CONNECTION(S) FOUND.




 CASE NUM:        201322591          PJN:               TRANS NUM:                 CURRENT COURT:   295        PUB:   Please Select

 CASE TYPE:       BREACH OF CONTRACT                             CASE STATUS:   DISPOSED (FINAL)

 STYLE:           CAPITAL PLASTIC & BAGS INC                     VS             ZHANG, FRANK


                                                  **** INACTIVE PARTIES ****

          PJN     PER/CONN      COC         BAR    PERSON NAME                                      PTY STAT      ASSOC. ATTY


                00007
                  NO - 0002    3PD     09019000   QUAN, JEFF                                                    HARMEYER, WILLIAM F.

                00006 - 0002   3PP     24052012   DAXWELL LLC                                                   CRUZ, JUVIE A.

                00007 - 0001   XDF                QUAN, JEFF

                00006 - 0001   XPL     24052012   DAXWELL LLC                                                   CRUZ, JUVIE A.

                00001 - 0003   XDF                CAPITAL PLASTIC & BAGS INC

                00001 - 0002   XDF                CAPITAL PLASTIC & BAGS INC

                00005 - 0001   AGT                DAXWELL GROUP LLC (FORMERLY KNOWN AS DAXWELL GROUP LP) (TEXAS LIMITED

                00004 - 0001   DEF     00784581   DAXWELL GROUP LP                                              MCQUEEN, DENNIS ALBERT

                00003 - 0001   DEF     00784581   DAXWELL GROUP LLC (FORMERLY KNOWN AS DAXWELL GROUP MCQUEEN,
                                                                                                     LP)      DENNIS ALBERT

                00002 - 0001   DEF     00784581   ZHANG, FRANK                                                  MCQUEEN, DENNIS ALBERT

                00001 - 0001   PLT     09019000   CAPITAL PLASTIC & BAGS INC                                    HARMEYER, WILLIAM F.




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                             12/21/2017